
	
		I
		111th CONGRESS
		1st Session
		H. R. 3577
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2009
			Mr. Rodriguez (for
			 himself, Mr. Filner,
			 Mr. Hall of New York, and
			 Mr. Teague) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United State Code, to provide
		  authority for certain members of the Armed Forces who have served 20 years on
		  active duty to transfer entitlement to Post-9/11 Educational Assistance to
		  their dependents.
	
	
		1.Short titleThis Act may be cited as the
			 Education Assistance to Realign New Eligibilities for
			 Dependents (EARNED) Act of 2009.
		2.Authority of
			 certain members of the Armed Forces who have served 20 years on active duty to
			 transfer entitlement to Post-9/11 Educational Assistance to their
			 dependents
			(a)Transfer
			 authorizedSection 3319(b) of
			 title 38, United States Code, is amended—
				(1)in paragraph (1),
			 by striking or;
				(2)in paragraph (2),
			 by striking the period and inserting ; or; and
				(3)by adding at the
			 end the following new paragraph:
					
						(3)20 years of active duty service in the
				Armed Forces, as of any date between September 11, 2001, and July 31, 2009,
				including at least 90 days of such service after September 10, 2001, and is
				honorably
				discharged.
						.
				(b)Effective
			 dateThe amendments made by this Act shall take effect as if
			 included in the enactment of the Post-9/11 Veterans Educational Assistance Act
			 of 2008 (title V of Public Law 110–252).
			
